Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, “the number of transmission antenna ports of the UE“, lacks antecedent basis.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4,	Claims 1, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160021642) (see IDS) in view of Faxer et al (US 20200036418).
With regards to claim 1, Kim et al discloses in fig. 11, an apparatus for a user equipment (UE), the apparatus ([0120], UEs receiving a small data size and UEs receiving a large data size in two neighboring cells A and B are distributed at different distributions) comprising: 
one or more processors configured to ( see [0172], and fig. 14, The user equipment (1420) includes a processor (1423), The processor (1423) may be configured to realize the procedures and/or methods, which are proposed in the present invention) : 
determine a precoder for each of a plurality of precoder resource block groups (PRGs) for an uplink transmission, wherein the plurality of PRGs are configurable in at least one of PRG size and number; and precode each of the plurality of PRGs with a determined precoder (see [0112], PRB building], and fig. 11, in [0114], When performing PRB bundling, among the PRGs, one PRG is configured of 1 PRB. More specifically, the system bandwidth is divided into 13 PRGs, wherein the 13 PRGs include 12 PRGs each being configured of 2 PRBs and 1 PRG being configured of 1 PRB. At this point, it may be assumed that the user equipment (UE) can apply the same precoder to all of the scheduled PRBs belonging to a single PRG. The size of a
PRG is defined as 2. The user equipment assumes multiple resource blocks within a frequency domain as a single granularity for precoding in order to perform PMI/ RI reporting), In [0116], More specifically, the system bandwidth is divided into 13 PRGs, wherein the 13 PRGs include 12 PRGs each being configured of 2 PRBs and 1 PRG being configured of 1 PRB. At this point, it may be assumed that the user equipment (UE) can apply the same precoder to all of the scheduled PRBs belonging to a single PRG. In [0121] Herein, if Cell A and Cell B perform the same PRB bundling in order to enhance the performance of the IRC receiver, this may lead to a waste of resources in Cell A. Since most of the UEs of Cell A have a small data size, scheduling may be performed on one PRB. However, with the application of PRB bundling, scheduling has been performed on a plurality of PRBs. As a result, resources that are to be scheduled to UEs receiving a large data size may become insufficient in Cell A.
 Kim et al discloses in [0172], and fig. 14, The user equipment (1420) includes a processor (1423), a memory (1424), and a RF unit (1421, 1422). The processor (1423) may be configured to realize the procedures and/or methods, which are proposed in the present invention. The memory (1424) is connected to the processor (1423) and stores diverse information related to the operations of the processor (1423).
Kim et al discloses all of the subject matter discussed above, except for a memory to store the determined precoder for each of the plurality of PRGs. 
However Faxer et al discloses in ([0033], a wireless device is configured to determine a precoder from a multi-beam precoder codebook. The wireless device includes processing circuitry including a memory and a processor. The memory is configured to store co-phasing factors. The processor is configured to determine, for each beam, a granularity of a co-phasing factor, the granularity of a co-phasing factor for a beam being based on a beam strength, a weaker beam having a lower granularity than a stronger beam. The processor is also configured to determine a co-phasing factor for each beam with the determined granularity. The wireless device also includes a transceiver configured to transmit the co-phasing factors to a network node).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al as for each of the plurality of PRGs
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kim et al as taught by Faxer et al and include a memory to store the determined precoder for each of the plurality of PRGs with a reasonable expectation of success, thus efficient multi-beam  
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 12, Kim et al further discloses the apparatus of claim 1, wherein the plurality of PRGs comprise one or more different physical resource blocks (PRBs) in frequency domain that occupy the same time resource.(see Kim et al [0063] ,FIG. 2, a slot includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols in the time domain and includes a plurality of resource blocks (RBs) in the frequency domain. The OFDM symbol may refer to one symbol duration),

With regards to claim 13, Kim et al further discloses the apparatus of claim 1, wherein the plurality of PRGs comprise one or more different time units in time domain that occupy the same frequency resource (see Kim et al [0063] ,FIG. 2, a slot includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols in the time domain and includes a plurality of resource blocks (RBs) in the frequency domain. The OFDM symbol may refer to one symbol duration),
With regards to claim 16, Kim et al further discloses the apparatus of claim 1, wherein each of the plurality of PRGs comprise one or more scheduled PRBs but no unscheduled PRBs. ([0112] PRB Bundling, In [0116], When performing PRB bundling, among the PRGs, one PRG is configured of 1 PRB. More specifically, the system bandwidth is divided into 13 PRGs, wherein the 13 PRGs include 12 PRGs each being configured of 2 PRBs and 1 PRG being configured of 1 PRB. At this point, it may be assumed that the user equipment (UE) can apply the same precoder to all of the scheduled PRBs belonging to a single PRG. The size of a PRG is defined as 2. The user equipment assumes multiple resource blocks within a frequency domain as a single granularity for precoding in order to perform PMY/RI reporting) and in [0121] Herein, if Cell A and Cell B perform the same PRB bundling in order to enhance the performance of the IRC receiver, this may lead to a waste of resources in Cell A. Since most of the UEs of Cell A have a small data size, scheduling may be performed on one PRB. However, with the application of PRB bundling, scheduling has been performed on a plurality of PRBs. As a result, resources that are to be scheduled to UEs receiving a large data size may become insufficient in Cell A).
With regards to claim 17, Kim et al further discloses the apparatus of claim 1, wherein at least one of the plurality of PRGs comprise both of one or more scheduled PRBs and one or more unscheduled PRBs. ([0112] PRB Bundling, and in [0121] Herein, if Cell A and Cell B perform the same PRB bundling in order to enhance the performance of the IRC receiver, this may lead to a waste of resources in Cell A. Since most of the UEs of Cell A have a small data size, scheduling may be performed on one PRB. However, with the application of PRB bundling, scheduling has been performed on a plurality of PRBs. As a result, resources that are to be scheduled to UEs receiving a large data size may become insufficient in Cell A).

5.	Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160021642) (see IDS) in view of Faxer et al (US 20200036418) as applied in claim 1 above,  and further in view of Seo et al (US 20150124732)(see IDS).
With regards to claim 2, the combination of Kim et al and Faxer et discloses all of the subject matter discussed above, but are not explicit about the apparatus of claim 1, wherein the one or more processors are further configured to: decode higher layer signaling or downlink control information (DCI) transmitted from an access node to obtain one or more precoder matrix indicators (PMIs), wherein the precoder for each of the plurality of PRGs is determined based on the one or more PMIs 
 Kim et al discloses in [0112], PRB Bundling, in [0113] PRB bundling refers to applying the same PMI throughout multiple neighboring resource blocks when transmitting data. In other words, the user equipment assumes multiple resource blocks within a frequency domain as a single granularity for precoding in order to perform PMI/RI reporting. In [0114] , a system bandwidth is divided into a Fixed system bandwidth in accordance with a size P' of a Precoding Resource Block Group ( PRG), and each of the PRGs is configured of consecutive PRBs.  In [0116], When performing PRB bundling, among the PRGs, one PRG is configured of 1 PRB. More specifically, the system bandwidth is divided into 13 PRGs, wherein the 13 PRGs include 12 PRGs each being configured of 2 PRBs and 1 PRG being configured of 1 PRB. At this point, it may be assumed that the user equipment (UE) can apply the same precoder to all of the scheduled PRBs belonging to a single PRG. The size of a PRG is defined as 2. The user equipment assumes multiple resource blocks within a frequency domain as a single granularity for precoding in order to perform PMY/RI reporting). In [0121] Herein, if Cell A and Cell B perform the same PRB bundling in order to enhance the performance of the IRC receiver, this may lead to a waste of resources in Cell A. Since most of the UEs of Cell A have a small data size, scheduling may be performed on one PRB. However, with the application of PRB bundling, scheduling has been performed on a plurality of PRBs. As a result, resources that are to be scheduled to UEs receiving a large data size may become insufficient in Cell A.
However,  Seo et al discloses  in [0010], decoding the downlink data using a user equipment specific reference signal (UE-RS) received on a physical resource block (PRB) to which the PDSCH is mapped, a method for receiving downlink data by a user equipment and in [0190], the eNB may inform the UE of which CSI-RS configurations should be aggregated to assume open-loop MIMO during open-loop RI/CQI calculation through a higher layer signal such as an RRC signal or through an indicator included in the DCI.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al  and Faxer et al as taught by Seo et al and include through an indicator included in the DCI.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kim et al and Faxer et al as taught by Seo et al and include through an indicator included in the DCI with a reasonable expectation of success, thus a downlink data signal to which precoding is applied can be effectively decoded (see Seo et al, [0023] ). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 3, the combination of Kim et al , Faxer et al and Seo discloses the apparatus of claim 2, wherein the higher layer signaling or DCI is dedicated to indicate the one or more PMIs.(Seo et al discloses a method for receiving downlink data by a user equipment and in [0190], the eNB may inform the UE of which CSI-RS configurations should be aggregated to assume open-loop MIMO during open-loop RI/CQI calculation through a higher layer signal such as an RRC signal or through an indicator included in the DCI).

With regards to claim 4, the combination of Kim et al , Faxer et  and Seo discloses the apparatus of claim 2, wherein the higher layer signaling or DCI is associated with uplink grant for the uplink transmission.( Seo et al discloses a method for receiving downlink data by a user equipment and in [0190], the eNB may inform the UE of which CSI-RS configurations should be aggregated to assume open-loop MIMO during open-loop RI/CQI calculation through a higher layer signal such as an RRC signal or through an indicator included in the DCI. Also see [0027], fig. 2, a downlink (DL)/uplink (UL) slot in a wireless communication system. [0029] FIG. 4 illustrates the structure of a UL subframe used in a wireless communication system.

6.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160021642) (see IDS) in view of Faxer et al (US 20200036418) and further in view of Seo et al (US 20150124732)(see IDS).
claim 18, et al discloses in fig. 11, an apparatus for a user equipment (UE), the apparatus ([0120], UEs receiving a small data size and UEs receiving a large data size in two neighboring cells A and B are distributed at different distributions) comprising: 
one or more processors configured to ( see [0172], and fig. 14, The user equipment (1420) includes a processor (1423), The processor (1423) may be configured to realize the procedures and/or methods, which are proposed in the present invention) : 
determine a plurality of precoder matrix indicators (PMIs) for  a plurality of precoder resource block groups (PRGs) for an uplink transmission, wherein the plurality of PRGs are configurable in at least one of PRG size and number; (see [0112]-[0121], When performing PRB bundling, among the PRGs, one PRG is configured of 1 PRB. More specifically, the system bandwidth is divided into 13 PRGs, wherein the 13 PRGs include 12 PRGs each being configured of 2 PRBs and 1 PRG being configured of 1 PRB. At this point, it may be assumed that the user equipment (UE) can apply the same precoder to all of the scheduled PRBs belonging to a single PRG. The size of a PRG is defined as 2. The user equipment assumes multiple resource blocks within a frequency domain as a single granularity for precoding in order to perform PMY/RI reporting); and
Kim et al discloses in [0172], and fig. 14, The user equipment (1420) includes a processor (1423), a memory (1424), and a RF unit (1421, 1422). The processor (1423) may be configured to realize the procedures and/or methods, which are proposed in the 
Kim et al discloses all of the subject matter discussed above, except for 
 (a) Determined a plurality of precoder matrix indicators (PMIs) based on higher layer signaling or DCI transmitted from an access node.
 (b) a memory to store the determined plurality of PMIs. 
(i) with regards to item (a) above,
However, Seo et al discloses a method for receiving downlink data by a user equipment and in [0190], the eNB may inform the UE of which CSI-RS configurations should be aggregated to assume open-loop MIMO during open-loop RI/CQI calculation through a higher layer signal such as an RRC signal or through an indicator included in the DCI.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al astaught by Seo et al and at least DCI transmitted from an access node
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kim et al as taught by Seo et al and at least DCI transmitted from an access node with a reasonable expectation of success, thus a downlink data signal can be effectively transmitted or received (see Seo et al, [0021] ). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
(ii) with regards to item (b) above;
However Faxer et al discloses in ( [0033], a wireless device is configured to determine a precoder from a multi-beam precoder codebook. The wireless device includes processing circuitry including a memory and a processor. The memory is configured to store co-phasing factors. The processor is configured to determine, for each beam, a granularity of a co-phasing factor, the granularity of a co-phasing factor for a beam being based on a beam strength, a weaker beam having a lower granularity than a stronger beam. The processor is also configured to determine a co-phasing factor for each beam with the determined granularity. The wireless device also includes a transceiver configured to transmit the co-phasing factors to a network node).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al astaught by Faxer et al and include a memory to store the determined precoder.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Kim et al as taught by Faxer et al and include a memory to store the determined precoder for each of the plurality of PMIs with a reasonable expectation of success, thus efficient multi-beam precoder codebook (see Faxer et al, [0030] ). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 19, the combination of Kim et al, Faxer et al and Seo discloses the apparatus of claim 18, wherein the higher layer signaling or DCI comprises a plurality of bit strings each of which indicates one of the plurality of PMIs (Seo et al discloses a method for receiving downlink data by a user equipment and in [0190], the eNB may inform the UE of which CSI-RS configurations should be aggregated to assume open-loop MIMO during open-loop RI/CQI calculation through a higher layer signal such as an RRC signal or through an indicator included in the DCI).

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160021642) (see IDS) in view of Faxer et al (US 20200036418) as applied in claim 1 above, and further in view of Samsung, "DMRS-based spatial multiplexing for UL NR MIMO," 3GPP TSG RAN WGI Meeting #87, R1-1612479, Reno, USA November 14-18th, 2016, China, May 15-17th, 2017) (See IDS).
claim 11, the combination of Kim et al and Faxer et discloses the apparatus of claim 1, except for wherein the one or more processors are further configured to: determine whether assistance from an access node is required in determining the precoder for each of the plurality of PRGs based on one of: predefinition, higher layer signaling or DCI from the access node, and the number of transmission antenna ports of the UE
However, Samsung discloses in section 3, precoder cycling 1s especially applicable when UL-CST quality is impaired at the gNB or UE (for instance, high GE speeds and poor cell isolation which causes bursty inter-cell interference known as the flash-light effect). in this case. N 1s more advantageous to transmit data through a small group of directional bearns. For this purpose, precoder (beam) cycling within a group of beams in frequency domain can be employed. This cycling pattern can either be fixed or signaled to the UE. ‘The same codebook can be used for both precoding and precoder cycling.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al and Faxer et al as taught by Samsung and include wherein the one or more processors are further configured to: determine whether assistance from an access node is required in determining the precoder for each of the plurality of PRGs based on one of: 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al and Faxer et al as taught by Samsung and include wherein the one or more processors are further configured to: determine whether assistance from an access node is required in determining the precoder for each of the plurality of PRGs based on one of: 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

8.	Claims 14 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160021642) (see IDS) in view of Faxer et al (US 20200036418) as applied in claim 1, and further in view of 3GPP TSG-RAN WG1 #88bis Spokane, USA, 3rd-7th April, 2017) (See IDS).
With regards to claim 14, the combination of Kim et al and Faxer et al discloses all of the subject matter discussed above except for the apparatus of claim 1, wherein the number of the plurality of PRGs is determined based on at least one of predefinition, higher layer signaling or DCI, bandwidth associated with the plurality of PRGs, or DMRS information. 
However 3GPP TSG-RAN WG1 #88bis discloses in section 2, Control Signaling. See options 1-4. For option 1, the payload size of the DCI is large especially if the PRG size is small and the number of transmission ports is large
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al and Faxer et al as taught by 3GPP TSG-RAN WG1 #88bis and include the apparatus of claim 1, wherein the number of the plurality of PRGs is determined based on at least 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Kim et al and Faxer et al as taught by 3GPP TSG-RAN WG1 #88bis and include the apparatus of claim 1, wherein the number of the plurality of PRGs is determined based on at least one of predefinition, higher layer signaling or DCI, bandwidth associated with the 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 15, the combination of Kim et al,  Faxer et al  and 3GPP TSG-RAN WG1 #88bis discloses the apparatus of claim 1, wherein the PRG size for each of the plurality of PRGs is determined based on at least one of predefinition, higher layer signaling or DCI, bandwidth associated with the plurality of PRGs, or DMRS information (see 3GPP TSG-RAN WG1 #88bis,  discloses in section 2, Control Signaling. See options 1-4. For option 1, the payload size of the DCI is large especially if the PRG size is small and the number of transmission ports is large)

Allowable Subject Matter
9.	Claims 5-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts cited alone or in combination provides the motivation to teach a the apparatus of claim 2, wherein the one or more PMIs comprise
a single PMI, and wherein determining the precoder for each of the plurality of PRGs comprises: obtaining a first precoder for the plurality of PRGs based on the PMI and a .
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 20160057716) discloses in [0009], receiving a reference signal in the subframe; and determining the number of RBs included in one Precoding Resource block Group ( PRG) based on the size of a total system bandwidth, and the RBs included in the PRG include information to which the same precoding is applied.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 12, 2021